CHRISTIAN, Judge.
The offense is possessing intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
Omitting the formal parts, we quote the indictment as follows: “On or about the 21st day of April, A. D. 1934, and anterior to the presentment of this indictment, one Bob Fox in the County of Johnson and State of Texas, did then and there unlawfully possess for the purpose of sale liquor capable of producing intoxication.”
The indictment is fundamentally defective for the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
• The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.